.:.>._,   '    .....
              AO 24SB· (Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                                                    Page I of l



                                                   UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                    v.                                          (For Offenses Con1mitted On or After Noven1ber 1, 1987)


                                    Nefhtali Sanchez-Cortes                                     CaseNumber: 3:19-mj-21475

                                                                                                Leila W Morgan
                                                                                                Defendant's Attorney


              REGISTRATION NO. 84409298

              THE DEFENDANT:
               ~ pleaded guilty to count(s) 1 of Complaint~~~~~~~~~~~~~~~~~~~~~~~~~~~




                D was found guilty to count( s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                    Nature of Offense                                                                 Count Number(s)
              8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       1

                D The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~~




                D Count(s)                                                                       dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                              ~ TIME SERVED                                 D                                          days

                 l2l   Assessment: $10 WAIVED IZl Fine: WAIVED
                 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the   defendant's possession at the time of arrest upon their deportation or removal.
                  D    Court recommends defendant be deported/removed with relative,                          charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday,_Ai?.ril 3, 2019
                                                                                             Date oflmposition of Sentence


               Received         !:;/-                       D-
                                        0 \1ro('1' 1£ F.!l-E-                                     A'/Ji
                             ~~~~~~~~+-
                             DUSM


                                                                            APR 0 3 2019
                                                                 CLERK, U.S. Di3TRICT COURT
               Clerk's Office Copy                             SOUTHERN DISTRICT OF CALIFORNIA                                                3:19-mj-21475
                                                               BY                          DEPUTY
